        Case: 3:20-cr-00089-JZ Doc #: 8 Filed: 02/24/20 1 of 2. PageID #: 27




                                        UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF OHIO
                      PASSPORT OR OTHER NON-CASH COLLATERAL RECEIPT # 194




Receipt of Passport or Other Non-Cash Collateral (Section 1)

Name: Eric Jeffrey Taylor                                    Case Number:        3:20cr89

Address:                                                     Passport Number: 473633233

                                                             Country of Origin: USA
Judge: Zouhary
                                                             Expiration Date:    8/16/2020

Date Rec'd: 2/24/2020

Description of Property Other than Passport:




Signature of Individual Surrendering Passport/Other          Clerk's Signature

Eric Jeffrey Taylor                                          LoriAnne MacKenzie

Print Name                                                   Print Name




                                Original of Receipt Provided to Defendant or Individual
                         / Surrendering Passport or Other Non-Cash Collateral

Return of Passport or Other Non-Cash Collateral (Section 2}

Date Returned:                                               Rec'd by:

                                                             Rec'd from:

Purpose Returned:

Address (If Mailed):




Signature of Individual Retrieving Passport/Other            Clerk's Signature




Print Name                                                   Print Name


S:\Forms\Flnancial\Passports\Passport Receipt Finable Form
         Case: 3:20-cr-00089-JZ Doc #: 8 Filed: 02/24/20 2 of 2. PageID #: 28




                                        UNITED STATES DISTRICT COURT                         :
                                         NORTHERN DISTRICT OF OHIO
                      PASSPORT OR OTHER NON-CASH COLLATERAL RECEIPT #195




Receipt of Passport or Other Non-Cash Collateral (Section 1)

Name: Eric Jeffrey Taylor                                   Case Number:         3:20cr89

Address:                                                    Passport Number: C03776391

                                                            Country of Origin: USA
Judge: Zouhary
                                                            Expiration Date:     8/16/2020

Date Rec'd: 2/24/2020

Description of Property Other than Passport:
Passport Card




Signature of Individual Surrendering Passport/Other         .Clerk's Signature

Eric Jeffrey Taylor                                          LoriAnne MacKenzie

Print Name                                                  Print Name




                               Original of Receipt Provided to Defendant or Individual
                        □^Surrendering Passport or Other Non-Cash Collateral

Return of Passport or Other Non-Cash Collateral (Section 2)

Date Returned:                                               Rec'd by:

                                                             Rec'd from:

Purpose Returned:

Address (If Mailed):




Signature of Individual Retrieving Passport/Other            Clerk's Signature




Print Name                                                   Print Name

S;\Forms\Finandal\Passports\Passport Receipt Finable Form
